              Case 2:12-cr-00185-TLN Document 397 Filed 09/09/21 Page 1 of 2



 1 COSCA LAW CORPORATION
   CHRIS COSCA (SBN 144546)
 2 1007 7th Street, Suite 210
   Sacramento, CA 95814
 3 (916) 440-1010

 4 Attorney for Defendant
   RYAN CHEAL
 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                             2:12-CR-0185-TLN
11                                Plaintiff,               STIPULATION AND ORDER TO
                                                           CONTINUE JUDGMENT AND
12   v.                                                    SENTENCING
13   RYAN CHEAL,
14                                Defendant.
15

16                                             STIPULATION
17          The parties, by and through their counsel of record, hereby stipulate that the sentencing
18
     hearing currently scheduled for September 16, 2021, should be continued to January 27, 2022, at
19
     9:30 a.m. A continuance is necessary because, while Mr. Cheal has pled guilty, a co-defendant is
20
     pending trial, thus Mr. Cheal has not yet completed his cooperation obligations under his plea
21

22 agreement. Moreover, any trial testimony by Mr. Cheal may help the Court gauge his remorse and

23 rehabilitation, and thus assist the Court as it determines the sentence for Mr. Cheal.

24 IT IS SO STIPULATED.

25
     DATED:         September 8, 2021             /s/ Jason Hitt
26                                                JASON HITT
                                                  Assistant United States Attorney
27

28
                                                       1
     USA v. Cheal, Stip and Order to Con’t J&S
              Case 2:12-cr-00185-TLN Document 397 Filed 09/09/21 Page 2 of 2



 1
     DATED:        September 8, 2021             /s/ Chris Cosca
 2                                               CHRIS COSCA
                                                 Counsel for Defendant
 3                                               RYAN CHEAL
 4

 5
                                                 ORDER
 6

 7 IT IS SO FOUND AND ORDERED this 9th day of September, 2021.

 8

 9

10

11                                                          Troy L. Nunley
                                                            United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
     USA v. Cheal, Stip and Order to Con’t J&S
